 



     
ARROW ELECTRONICS, INC.
  FORM 10-K — EXHIBIT 10 (o) (xiv)
 
   
 
  Execution Copy

AMENDMENT NO. 13 TO TRANSFER AND ADMINISTRATION AGREEMENT
          AMENDMENT NO. 13 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
February 13, 2006 (this “Amendment”), to that certain Transfer and
Administration Agreement dated as of March 21, 2001, as amended by Amendment
No. 1 to Transfer and Administration Agreement dated as of November 30, 2001,
Amendment No. 2 to Transfer and Administration Agreement dated as of
December 14, 2001, Amendment No. 3 to Transfer and Administration Agreement
dated as of March 20, 2002, Amendment No. 4 to Transfer and Administration
Agreement dated as of March 29, 2002, Amendment No. 5 to Transfer and
Administration Agreement dated as of May 22, 2002, Amendment No. 6 and Limited
Waiver to Transfer and Administration Agreement dated as of September 27, 2002,
Amendment No. 7 to Transfer and Administration Agreement dated as of
February 19, 2003, Amendment No. 8 to Transfer and Administration Agreement
dated as of April 14, 2003, Amendment No. 9 to Transfer and Administration
Agreement dated as of August 13, 2003, Amendment No. 10 to Transfer and
Administration Agreement dated as of February 18, 2004, Amendment No. 11 to
Transfer and Administration Agreement dated as of August 13, 2004 and Amendment
No. 12 to Transfer and Administration Agreement dated as of February 14, 2005
(as so amended and in effect, the “TAA”), by and among Arrow Electronics Funding
Corporation, a Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New
York corporation, individually (“Arrow”) and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the “Conduit Investors”; each
individually, a “Conduit Investor”), the agent bank set forth opposite the name
of each Conduit Investor on such Schedule A and its permitted successors and
assigns (each a “Funding Agent”) with respect to such Conduit Investor, and Bank
of America, National Association, a national banking association, as the
administrative agent for the Investors (the “Administrative Agent”), and the
financial institutions from time to time parties thereto as Alternate Investors.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the TAA.
PRELIMINARY STATEMENTS:
          WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents,
the Alternate Investors and the Administrative Agent have entered into the TAA;
          WHEREAS, the SPV and Arrow have requested that the Conduit Investors,
the Funding Agents, the Alternate Investors and the Administrative Agent agree
to make certain changes and amendments to the TAA;
          WHEREAS, subject to the terms and conditions set forth herein, the
Conduit Investors, the Alternate Investors, the Funding Agents and the
Administrative Agent are willing to make such changes and amendments to the TAA;
and



--------------------------------------------------------------------------------



 



 

- 2 -
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Amendments to the TAA. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, the TAA is hereby amended as follows:
               Section 1.1. Section 1.1 is amended by amending and restating the
definition of “Commitment Termination Date,” such definition to read in its
entirety as follows:
“Commitment Termination Date” means the earliest to occur of (a) February 19,
2008, (b) the date the commitment of any Program Support Provider terminates
under any Program Support Agreement, and (c) the date of termination of any
Program Support Agreement; provided, that in any event the Commitment
Termination Date shall not occur prior to February 12, 2007 (or such later date
as to which the SPV, Arrow, each Conduit Investor, Funding Agent and Alternate
Investor affected thereby and the Administrative Agent may agree in writing).
               Section 1.2. Section 2.14 is amended by adding the following
sentence to the end of such section:
“Any amounts distributable to the SPV and not allocated pursuant to this Section
2.14, may, at the option of the SPV, be invested in Eligible Investments or in
direct obligations of (including obligations issued or held in book entry form
on the books of) the Department of the Treasury of the United States of
America.”
               Section 1.3. Subsection 8.1 is amended by amending and restating
clause (n) thereof, such clause to read in its entirety as follows:
          “(n) the Consolidated Leverage Ratio on any day during any fiscal
quarter set forth below exceeds the ratio set forth below opposite such fiscal
quarter:

      Fiscal Quarter   Consolidated Leverage Ratio
March 31, 2006
  6.00 to 1.00
June 30, 2006
  5.00 to 1.00
September 30, 2006
  5.00 to 1.00
December 31, 2006
  5.00 to 1.00
March 31, 2007
  5.00 to 1.00
June 30, 2007
  5.00 to 1.00
September 30, 2007
  5.00 to 1.00
December 31, 2007 and
  4.00 to 1.00



--------------------------------------------------------------------------------



 



-3-

          thereafter
          ; or”
               Section 1.4. Subsection 8.1 is amended by amending and restating
clause (o) thereof, such clause to read in its entirety as follows:
          “(o) the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of Arrow ending with any fiscal quarter set forth
below is less than the ratio set forth below opposite such fiscal quarter:

          Consolidated Interest Fiscal Quarter   Coverage Ratio
March 31, 2006
  2.5 to 1.00
June 30, 2006
  2.5 to 1.00
September 30, 2006
  2.5 to 1.00
December 31, 2006
  2.5 to 1.00
March 31, 2007
  2.5 to 1.00
June 30, 2007
  2.5 to 1.00
September 30, 2007
  2.5 to 1.00
December 31, 2007 and
  3.0 to 1.00
thereafter
   

               ; or”
               Section 1.5. Schedule IV to the TAA is amended by amending and
restating the table contained therein, such table to read in its entirety as
follows:

                              Program Fee             Rate (Per Annum)          
  (prior to an Rating   Facility Fee   Accounting Based S&P/Moody’s   Rate (Per
Annum)   Consolidation Event)
Greater than or equal to A-/A3
    0.125 %     0.175 %
BBB+/Baa1
    0.125 %     0.175 %
BBB/Baa2
    0.150 %     0.225 %
BBB-/Baa3
    0.175 %     0.300 %
BB+/Ba1
    0.200 %     0.450 %



--------------------------------------------------------------------------------



 



-4-

                              Program Fee             Rate (Per Annum)          
  (prior to an Rating   Facility Fee   Accounting Based S&P/Moody’s   Rate (Per
Annum)   Consolidation Event)
BB/Ba2
    0.300 %     0.550 %
BB-/Ba3
    0.300 %     0.750 %
Less than BB-/Ba3 or not rated by each of S&P and Moody’s
  Base Rate     0.000 %

          SECTION 2. Representations and Warranties of the SPV and Arrow. To
induce the Conduit Investors, Alternate Investors, the Funding Agents and the
Administrative Agent to enter into this Amendment, the SPV and Arrow each makes
the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Amendment) as of the
date hereof, after giving effect to the amendments set forth herein:
               Section 2.1. Authority. The SPV and Arrow each has the requisite
corporate power, authority and legal right to execute and deliver this Amendment
and to perform its obligations hereunder and under the Transaction Documents,
including the TAA (as modified hereby). The execution, delivery and performance
by the SPV and Arrow of this Amendment and their performance of the Transaction
Documents, including the TAA (as modified hereby), have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.
               Section 2.2. Enforceability. This Amendment has been duly
executed and delivered by the SPV and Arrow. This Amendment is the legal, valid
and binding obligation of the SPV and Arrow, enforceable against the SPV and
Arrow in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and the application of general principles of equity (regardless of
whether considered in a proceeding at law or in equity). The making and delivery
of this Amendment and the performance of the Agreement, as amended by this
Amendment, do not violate any provision of law or any regulation (except to the
extent that the violation thereof could not, in the aggregate, be expected to
have a Material Adverse Effect or a material adverse effect on the condition
(financial or otherwise), business or properties of Arrow and the other
Originators, taken as a whole), or its charter or by-laws, or result in the
breach of or constitute a default under or require any consent under any
indenture or other agreement or instrument to which it is a party or by which it
or any of its properties may be bound or affected.
               Section 2.3. Representations and Warranties. The representations
and warranties contained in the Transaction Documents are true and correct on
and as of the date hereof as though made on and as of the date hereof after
giving effect to this Amendment.
               Section 2.4. No Termination Event. After giving effect to this
Amendment, no event has occurred and is continuing that constitutes a
Termination Event or a Potential Termination Event.



--------------------------------------------------------------------------------



 



-5-

          SECTION 3. Conditions Precedent. This Amendment shall become
effective, as of the date hereof, on the date on which the following conditions
precedent shall have been fulfilled:
               Section 3.1. This Amendment. The Administrative Agent shall have
received counterparts of this Amendment, duly executed by each of the parties
hereto.
               Section 3.2. Additional Documents. The Administrative Agent shall
have received all additional approvals, certificates, documents, instruments and
items of information as the Administrative Agent may reasonably request and all
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent and each Funding Agent.
               Section 3.3. Amendment Fee. Each of the Funding Agents shall have
received payment of an amendment fee equal to (i) 0.05% multiplied by (ii) the
sum of the Commitments of the related Alternate Investors and divided by
(iii) 1.02.
          SECTION 4. References to and Effect on the Transaction Documents.
               Section 4.1. Except as specifically amended and modified hereby,
each Transaction Document is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed.
               Section 4.2. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Investor, Funding Agent or the Administrative Agent under any Transaction
Document, nor constitute a waiver, amendment or modification of any provision of
any Transaction Document, except as expressly provided in Section 1 hereof.
               Section 4.3. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
               Section 4.4. Each reference in the TAA to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in any other
Transaction Document to “the Transfer and Administration Agreement”,
“thereunder”, “thereof” or words of like import, referring to the Agreement,
shall mean and be a reference to the Agreement as amended hereby.
          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken



--------------------------------------------------------------------------------



 



-6-

together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF,
CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Arrow Electronics Funding Corporation,
as SPV
      By:   /s/ Ira Birns         Name:   Ira Birns        Title:   President   
 

            Arrow Electronics, Inc.,
individually and as Master Servicer
      By:   /s/ Ira Birns         Name:   Ira Birns        Title:   President   
 

            Kitty Hawk Funding Corporation,
as a Conduit Investor
      By:   /s/ Jill A. Gordon         Name:   Jill A. Gordon        Title:  
Vice President     

            Bank of America, National Association,
as a Funding Agent, as Administrative Agent, and as an
Alternate Investor
      By:   /s/ Christopher G. Young         Name:   Christopher G. Young       
Title:   Vice President   



--------------------------------------------------------------------------------



 



 

         

                  Park Avenue Receivables Company LLC,
as a Conduit Investor    
 
                By: JPMorgan Chase Bank, N.A. (formerly known as        
JPMorgan Chase Bank), its attorney-in-fact    
 
           
 
  By:   /s/ Mark J. Connor    
 
           
 
      Name: Mark Connor
Title: Vice President    

            JPMorgan Chase Bank, N.A.,
(formerly known as JPMorgan Chase Bank) as a Funding
Agent and as an Alternate Investor
      By:   /s/ Mark J. Connor         Name:   Mark Connor        Title:   Vice
President   



--------------------------------------------------------------------------------



 



 

         

                      Alpine Securitization Corp.,
as a Conduit Investor    
 
                    By: Credit Suisse, New York Branch,
its attorney-in-fact    
 
               
 
      By:   /s/ Joseph Soave    
 
               
 
          Name: Joseph Soave
Title: Director    
 
               
 
      By:   /s/ Mark Lengel    
 
               
 
          Name: Mark Lengel    
 
          Title: Director    

            Credit Suisse, New York Branch
as a Funding Agent and as an Alternate Investor
      By:   /s/ Joseph Soave         Name:   Joseph Soave        Title:  
Director     

                  By:   /s/ Mark Lengel         Name:   Mark Lengel       
Title:   Director   



--------------------------------------------------------------------------------



 



 

         

            Liberty Street Funding Corp.,
as a Conduit Investor
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President     

            The Bank of Nova Scotia,
as a Funding Agent and as an Alternate Investor
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director   



--------------------------------------------------------------------------------



 



 

         

            Gotham Funding Corporation,
as a Conduit Investor
      By:   /s/ R. Douglas Donaldson         Name:   R. Douglas Donaldson       
Title:   Treasurer     

            The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as a
Funding Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   VP   
 

            The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as an
Alternate Investor
      By:   /s/ Christopher J. De Lauro         Name:   Christopher J. De Lauro
        Title:   Authorized Signatory   



--------------------------------------------------------------------------------



 



 

         

                      Old Line Funding, LLC, as a Conduit Investor    
 
               
 
      By:   /s/ Kimberly L. Wagner    
 
               
 
          Name: Kimberly L. Wagner    
 
          Title: Authorized Signatory    

            Royal Bank of Canada
as a Funding Agent and as an Alternate Investor
      By:   /s/ Robert S. Jones         Name:   Robert S. Jones         Title:  
Authorized Signatory     

                  By:   /s/ Kevin Wilson         Name:   Kevin Wilson        
Title:   Authorized Signatory     

                  Variable Funding Capital Company Llc
as a Conduit Investor    
 
                By: Wachovia Capital Markets, LLC, as attorney-in-fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
           
 
      Name: Douglas R. Wilson, Sr.    
 
      Title: Vice President    

            Wachovia Bank, National Association,
as a Funding Agent and as an Alternate Investor
      By:   /s/ William P. Rutkowski         Name:   William P. Rutkowski       
Title:   Vice President     

 